—Order, Supreme Court, New York County (David Saxe, J.), entered March 31, 1992, which denied defendant’s motion *383for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We agree with the IAS Court that the oral agreement sued upon is not in the nature of a finder’s fee or broker’s commission and thus barred by General Obligations Law § 5-701 (a) (10), and that an issue of fact exists as to whether defendant promised to hire plaintiff as its general contractor in connection with renovation work to be performed under the lease defendant wanted to enter into with the Board of Education in exchange for plaintiff’s promise to assist defendant in procuring the lease by providing it with cost estimates and retaining an architect. As noted by the IAS Court, it is not clear that the parties intended that any agreement between them was not to take effect unless reduced by writing and signed by both of them.
We have reviewed defendant’s other arguments and find them to be without merit. Concur — Murphy, P. J., Milonas, Ross and Asch, JJ.